Matter of Lim v R.T. (2019 NY Slip Op 07363)





Matter of Lim v R.T.


2019 NY Slip Op 07363


Decided on October 15, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2019

Sweeny, J.P., Tom, Mazzarelli, Oing, Singh, JJ.


10077 530067/17

[*1] In re Sabina Lim, M.D., etc., Petitioner-Respondent,
vR.T., Respondent-Appellant.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Diane Goldstein Temkin of counsel), for appellant.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP, Lake Success (Eric Broutman of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered April 30, 2019, which granted the petition to the extent of directing an assisted outpatient treatment (AOT) plan for respondent for a six month period, unanimously affirmed, without costs.
The requirement of Mental Hygiene Law § 9.60 that the examining physician testify in person can be waived by respondent (see generally People v Seaberg , 74 NY2d 1, 7 [1989]). Here, respondent's waiver, which was made by counsel on the record after conferring with respondent, was not made under "duress" and was effective (see id. ).
Petitioner's evidence, which consisted of the medical charts and notes, and expert testimony, was sufficient to meet the burden on each of the contested statutory criteria for an AOT plan (see  Mental Hygiene Law § 9.60).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2019
CLERK